: 1040

Case 20-32100 Document 55 Filed in TXSB on 12/17/20 Page 1 of 6

Department of the Treasury —internal Revenue Service

U.S. Individual Income Tax Return

(99)

120

17

 

OMB No. 1545-0074 | IRS Use Only—Do not write or staple in this space.

 

 

 

 

 

For the year Jan. 1-Dec. 31, 2017, or other tax year beginning , 2017, ending , 20 See separate instructions.
Your first <n ind aN a2 name Your social security number
WE tarry |
If a joint return, spouse’s 7 WV name and initial wa name Spouse's Social SECUPIty Humber
mber and street). If you have a P.O. box, see mae Apt. no.

Th “8G ad

CrowDeELh Cire

i =

 

A Make sure the SSN(s) above
and on line 6c are correct.

 

City, town or post office, state, and ZIP code. If you have a foreign address, also complete spaces below (see instructions).

Cha VV EL]

Vik

44 S30

Presidential Election Campaign
Check here if you, or your spouse if filing

 

Foreign country name

Foreign province/stat

 

‘e/county

 

Foreign postal code

jointly, want $3 to go to this fund, Checking
a box below will not change your tax or

refund, [) You [[] Spouse

 

 

 

 

 

Filin g Status 10 Single 4 (1 Head of household (with qualifying person). (See instructions.)
2 [L) Married filing jointly (even if only one had income) If the qualifying person is a child but not your dependent, enter this
Check only one 3 (I Married filing separately. Enter spouse’s SSN above child’s name here, >
box. and full name here. » 5 [[] Qualifying widow(er) (see instructions)
Exemptions 6a [J Yourself. If someone can claim you as a dependent, do not check box 6a . . Boxes checked
b [1] Spouse woe ee oe ee No. of children
c Dependents: (2) Dependent’s (4) ¥ if child under age 17 on 6c who:

If more than four
dependents, see
instructions and

(1) First name

Last name social security number

(3) Dependent’s
relationship to you

(see instructions)

qualifying for child tax credit

 

 

 

 

 

 

 

 

 

OjOj0/0

 

* lived with you

° did not live with
you due to divorce
or separation

{see instructions)

Dependents on 6c
not entered above

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

check here » (_] Add numbers on
d_ Total number of exemptions claimed . lines above »
income 7 ~~+Wages, salaries, tips, etc. Attach Form(s) W-2 7 C>
8a Taxable interest. Attach Schedule B if required woe ke ee ek 8a
b Tax-exempt interest. Do not include on line 8a . | 8b | |
witach Formé) 9a Ordinary dividends. Attach Schedule B if required Coe ee ee ee | Ga
attach Forms b Qualified dividends soe . . . | 9b | |
W-2G and 10 Taxable refunds, credits, or offsets of state and local income taxes 10
1099-R if tax 11 Alimony received . ; ch
was withheld. 12 Business income or (loss). Attach Schedule C. or C- EZ : 12
13 Capital gain or (loss). Attach Schedule D if required. If not required, check here > Oo 13
If youn 14 Other gains or (losses). Attach Form 4797 . tee eee 14
cee instructions, 182 IRA distributions 15a b Taxable amount 15b
16a Pensions and annuities | 16a b Taxable amount 16b
17 Rental real estate, royalties, partnerships, S corporations, trusts, etc. Attach Schedule E 17
18 Farm income or (loss). Attach Schedule F . 18
19 Unemployment compensation re 19
20a Social security benefits | 20a b Taxable amount 20b
21. = Other income. List type and amount 21
22 Combine the amounts in the far right column for lines 7 through 21. This is your total income > 22
. 23 Educator expenses _ toe ee we | 28
Adjusted 24 Certain business expenses of reservists, performing artists, and
Gross fee-basis government officials. Attach Form 2106 or 2106-EZ 24
Income 25 ~—_-Health savings account deduction. Attach Form 8889 25
26 Moving expenses. Attach Form 3903 . . [26
27 ~—Deductible part of self-employment tax. Attach Schedule SE . [27
28 Self-employed SEP, SIMPLE, and qualified plans 28
29 ~— Self-employed health insurance deduction 29
30 = Penalty on early withdrawal of savings . 30
31a Alimony paid b Recipient’s SSN >» 3la
32. =IRAdeduction . . oe 32
33 Student loan interest deduction . 33
34 ~—- Tuition and fees. Attach Form 8917 34
35 Domestic production activities deduction. Attach Form 3903 35 :
36 Add lines 23 through 35 . , oe 36
37 Subtract line 36 from line 22. This is your adjusted g grossincome .. . . . » 37

 

 

 

For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see separate instructions.

Cat. No. 11320B

Form 1040 (2017)

 

 

 

 
Case 20-32100 Document 55 Filed in TXSB on 12/17/20 Page 2 of 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
    
   
    

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Form 1040 (2017) Page 2
38 Amount from line 37 (adjusted gross income) . . . . . . . 1. ee ee ee 38
Tax and 39a Check | [1 You were born before January 2, 1953, CJ Biina. Total boxes
. if: (J Spouse was born before January 2, 1953, [J Blind. / checked 39a
Credits b_ If your spouse itemnizes on a separate return or you were a dual-status alien, check here>  39b[_]
Standard _40 = Itemized deductions (from Schedule A) or your standard deduction (see left margin) . . 40
Deduction 41 Subtract line 40 from line38 . . . - oe 41
* People who | 42 Exemptions. If line 38 is $156,900 or less, multiply $4,08 050 by the = number on line 6d. Otherwise, see instructions | 42
check any Taxable income. Subtract line 42 from line 41. If line 42 is more than line 41, enter -0- 43
39a or 390 or 44 Tax (see instructions). Check if any from: a [_] Form(s) 8814 b [[] Form 4972 c (] 44
clamedasa | 45 Alternative minimum tax (see instructions). Attach Form 6251 45
dep endent, 46 Excess advance premium tax credit repayment. Attach Form 8962 toe ee 46
instructions. | 47  Addlines 44,45,and46  . . 2
Single or 48 ‘Foreign tax credit. Attach Form 1116 if ‘required . foe 48
Married filing | 49 Credit for child and dependent care expenses. Attach Form 2441 49
senarately. 50 Education credits from Form 8863, line 19 . . . . 50
Married filing | 51 Retirement savings contributions credit. Attach Form 8880 51
Siraltyn 52 Child tax credit. Attach Schedule 8812, if required . 52
$1370 {er 53 Residential energy credits. Attach Form 5695 . . . . 53
Head of 54 Other credits from Form: a [] 3800 b L] 8801 ¢ L] 54
goose. 55 _— Add lines 48 through 54. These are your total credits . rn 55
LC 856 ~~ Subtract line 55 from line 47. If line 55 is more than line 47, enter 0- soe ew el el!lU | CG
57 ~— Self-employment tax. Attach Schedule SE woe ee eee 57
Other 58 Unreported social security and Medicare tax from Form: a [J 4137 b [] 8919 58
Taxes 59 ~—— Additional tax on IRAs, other qualified retirement plans, etc. Attach Form 5329 if required . . 59
60a _ Household employment taxes from ScheduleH . . . . a 60a
b_ First-time homebuyer credit repayment. Attach Form 5405 if required See ee 60b
61 Health care: individual responsibility (see instructions) Full-yearcoverage[] . . . . . 61
62 Taxes from: a ([]Form8959 b []Form8960 cc [_] Instructions; enter code(s) 62
Add lines 56 through 62. This is yourtotaltax . . . . . . . . . OD | CB
Payments 64 Federal income tax withheld from Forms W-2 and 1099 . . | 64 -
2017 estimated tax payments and amount applied from 2016 return 65
It you have 4 66a Earned income credit (FIC) . . . . . | 66a
qualifying .
child, attach b Nontaxable combat pay election | 66b | _
Schedule EIC.! 67 = Additional child tax credit. Attach Schedule 8812. . . . . | 67
68 American opportunity credit from Form 8863, line8 . . . | 68
69 Net premium tax credit. Attach Form 8962. . . . . . | 69
70 = Amount paid with request for extension tofile . . . . . | 70
71 Excess social security and tier 1 RRTAtax withheld . . .  . | 71
72 ~~ Credit for federal tax on fuels. Attach Form 4136. ww Sw sd O77
73 Credits from Form: a [[] 2439 b ([] Reserved ¢ [] 8885 dL] 73 :
74 ~~ Add ilines 64, 65, 66a, and 67 through 73. These are your total payments . . . . . P» | 74
Refund 75 = ‘If line 74 is more than line 63, subtract line 63 from line 74. This is the amount you overpaid 75
76a Amount of line 75 you want refunded to you. If Form 8888 is attached, check here . »L] 76a
Direct deposit? ” ~b Routing number al pe: A Peeking 0 Savings
See > d= Account number PoP oE
instructions. 77 __ Amount of line 75 you want applied to your 2018 estimated tax > 77 TT | :
Amount 78 Amount you owe. Subtract line 74 from line 63. For details on how to pay, see instructions » | 78
You Owe 79 _ Estimated tax penaity (see instructions) . . . 1. . wl, | 79 | | ee :
Third Party Do you want to allow another person to discuss this return with the IRS (see instructions)? [] Yes. Complete below. [1 No
. i '
Designee nes ange’s Phone Personal identiication com
Si gn Under penalties of perjury, | declare that | have examined this return and accompanying schedules and statements, and to the best of my knowledge and belief, they are true, correct, and

accurately list all amounts and sources of income | received during the tax year. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.

Here 18 Your signajure Date Your occupation Dayti lone number
std b Tow Pusher Retired 18 453-13 43

 

 

 

 

 

 

 

 

 

 

Keep a copy for Spouse’s signature. If a joint return, both must sign. Date Spouse’s occupation A the IRS sent you an Identity Protection
your records. PIN, enter it
here (see inst.)
. Print/Type preparer’s name Preparer’s signature Date PTIN

Paid Check L] it
Preparer self-employed
Use Only Firm’s name __P Firm's EIN >

Firm’s address > Phone no,

 

Go to www.irs.gov/Form1040 for instructions and the latest information. Form 1040 (2017)
Case 20-32100 Document 55 Filed in TXSB on 12/17/20 Page 3 of 6

E 1 0 40 Department of the Treasury—Internal Revenue Service (99)
2 U.S. Individual Income Tax Return

 

2018

 

OMB No. 1545-0074 | IRS Use Only—Do not write or staple in this space.

 

Filing status: [_] single
Your first name and initial

NEL cow

Your standard eduction:

Cj Someone can claim you as a dependent

Last name

Rieharf

Cc] You were bern before January 2, 1954

EC] Married filing jointly C] Married filing separately LC Head of household CO Qualifying widow(er)

| Your social security number

C] You are blind

 

if joint return, spouse's first name and initial

Last name

 

Spouse’s social security number

 

Spouse standard deduction: C] Someone can claim your spouse as a dependent

CJ Spouse is blind

CT Spouse itemizes on a separate return or you were dual-status alien

oO Spouse was born before January 2, 1954

[_] Full-year health care coverage
or exempt (see inst.)

 

Home address (number and street). If you have a P.O. box, see instructions.

401 Crowe] L

Cirycd@ LE

Apt. no. Presidential Election Campaign

(see inst.) L] You [] Spouse

 

City, town or post office, state, and ZIP code. If you have a foreign address, attach Schedule 6.

hawwE/JViEw

77530

lf more than four dependents,
see inst. and / here > CT]

 

 

‘Dependents (see instructions):
(1) First name

Last name

(2) Social security number

(3) Relationship to you

(4) V if qualifies for (see inst,):
Child tax credit Credit for other dependents

 

C] C]

 

C O

 

C C

 

 

 

 

 

 

 

CO] C

 

Sign
Here

Under penalties of perjury, | declare that | have examined this return and accompanying schedules and statements, and to the best of my knowledge and belief, they are true,
correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.

 

 

 

 

 

 

 

 

 

 

 

Your signature Date Yourgcgfpation If the IRS sent you an Identity Protection
Joint return? 1. Ye . { A PIN, enter it CLIT
See instructions. Lh here (see inst.)
Keep a copy for Spouse's signature. If a joint return, both must sign. | Date Spouse’s occupation If the IRS sent you an Identity Protection
your records. PIN, enter it

here (see inst.) | | | | | |
Paid Preparer’s name Preparer’s signature PTIN Firm’s EIN Check if:
3rd Party Designee

Preparer 5 stony :

Firm’ > Ph . elf-employe:
Use Only irm’s name one no. ploy.

Firm’s address >

For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see separate instructions.

Cat. No. 11320B

Form 1040 (2018)
Form 1040 (2018)

Case 20-32100 Document 55 Filed in TXSB on 12/17/20 Page 4 of 6

Page 2

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Wages, salaries, tips, etc. Attach Form(s) W-2 1 Cy
2a  Tax-exemptinterest. . . 2a b Taxable interest 2b
Attach Form(s)
W-2. Also attach 3a Qualified dividends . .. 3a b Ordinary dividends 3b
ee ( 4a __ IRAs, pensions, and annuities. 4a b Taxable amount 4b
withheld. 5a Social security benefits .  . 5a b Taxable amount 5b
6 Total income. Add lines 1 through 5. Add any amount from Schedule 1, line 22 6
7 Adjusted gross income. If you have no adjustments to income, enter the amount from line 6; otherwise,
(Standard subtract Schedule 1, line 36, from line 6
Deduction for- = g — Standard deduction or itemized deductions (from Schedule A)
© Single or married ox . . . : .
filing separately, Qualified business income deduction (see instructions) .
$12,000 10 Taxable income. Subtract lines 8 and 9 from line 7. If zero or less, enter -0- © 8 2 * % w - 10
© Married filing
jointly or Qualifying [11 a Tax (see inst.) (check if any from: 1 Cc] Form(s) 8814 2 OC Form 4972 3 LJ )
eee , b Add any amount from Schedule 2 and check here : a > O [1
* Head of 12 a Child tax credit/credit for other dependents b Add any amount from Schedule 3 and check here > CT 12
hi hold, . .
eis ood 43 Subtract line 12 from line 11. If zero or less, enter -0- 13
*lfyouchecked 4 Other taxes. Attach Schedule 4 . 14
any box under
Standard 45 Total tax. Add lines 13 and 14 15
See ans. 16 Federal income tax withheld from Forms W-2 and 1099 16
17 Refundable credits: a EIC (see inst.) b Sch. 8812 c Form 8863
Add any amount from Schedule 5 17
18 Add lines 16 and 17. These are your total payments 18
Refund 19 If line 18 is more than line 15, subtract line 15 from line 18. This is the amount you overpaid . 19
20a Amount of line 19 you want refunded to © you. If Form 8888 i is attached, check here . > C] 20a
Direct deposit? >b Routing number oe ee i> e Type: O Checking [] Savings
See instructions. : : :
»d Account number PoE: Poob GE
21 Amount of line 19 you want applied to your 2019 estimated tax > TS 21 |
Amount YouOwe 22 Amount you owe. Subtract line 18 from line 15. For details on how to pay, see instructions . . . > 22
23 Estimated tax penalty (see instructions)... . . . . . & | 23 | |

 

 

Go to www.irs.gov/Form1040 for instructions and the latest information.

Form 1040 (2018)
Case 20-32100 Document 55 Filed in TXSB on 12/17/20 Page 5 of 6
E Department of the Treasury—Internal Revenue Service (99)
1 040 U.S. Individual Income Tax Return 20 19
Filing Status [_] single [] Married fiing jointly [7] Married filing separately (MFS) [] Head of household (HOH) [[] Qualifying widow(er) (QW)

check only If you checked the MFS box, enter the name of spouse. If you checked the HOH or QW box, enter the child’s name if the qualifying person is
one box.
a child but not your dependent. >

r first name and middle initial Last name e | Your social security number
VEL Léa PicharT. PRS thpanwD

 

 

OMB No. 1545-0074 | RS Use Only—Do not write or staple in this space.

 

 

 

{f joint return, spouse’s first name and middle initial Last name Spouse’s social security number
(G4 address (number and street). If you have a P.O. box, see instructions. Apt. no. Presidential Election Campaign
Check here if you, or your spouse if filin

104 ¢row Del Gjpele Check hee if you or your spouse i fing

 

 

jointly, want $3 to go to this fund.
a own or post office, state, and ZIP code. If you have a foreign address, also complete spaces below (see instructions). Checking a box below will not change your

AWN £E L} Vij é ly 77 S 3O tax orrefund. [7] You [] Spouse

Ch country name Foreign province/state/county Foreign postal code | if more than four dependents,
see instructions and ¥ here » [_]

 

 

 

 

 

Standard Someone can claim: oO You as a dependent oO Your spouse as a dependent

Deduction O Spouse itemizes on a separate return or you were a dual-status alien

Age/Blindness You: [_] Were born before January 2,1955 [] Areblind | Spouse: [L] Was born before January 2,1955  [] Isblind

Dependents (see instructions): (2) Social security number (3) Relationship to you (4) / if qualifies for (see instructions):
(1) First name Last name Child tax credit Credit for other dependents

L]
L
O
C

 

 

 

 

 

 

 

 

 

 

 

OOOO

 

 

 

 

 

 

  

 

 

  
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1 Wages, salaries, tips, etc. Attach Form(s) W-2, 2 | ww ww 1 —>
2a Tax-exemptinterest. . . . 2a b Taxable interest. Attach Sch. B if required 2b
Standard 3a Qualified dividends . 3a b Ordinary dividends. Attach Sch. B if required 3b
andar
Deduction for— 4a |RAdistributions. . . . . 4a b Taxableamount . . . . . , 4b
* Single or Married ¢ Pensions and annuities . 4c dTaxableamount . . 2. 1... 4d
filing separately,
$12,200 5a Social security benefits . .  . 5a b Taxableamount . . . . .. Sb
° jenny a Guetiying Capital gain or (loss). Attach Schedule D if required. If not required, checkhere . 2. 2. 1 1 wg | 6
ean 7a Other income from Schedule 1, lineQ . Ce 7a
. Head of b Add lines 1, 2b, 3b, 4b, 4d, Sb, 6, and 7a. Thisis yourtotalincome . . . . . . . . OD 7b
; soeserold, 8a Adjustments to income from Schedule 1, line22, 2 2. www 8a
* If you checked b Subtract line 8a from line 7b. This is your adjusted gross income Be 8b
any box under 9 Standard deduction or itemized deductions (from ScheduleA) . . . wt. 9
Deduction, | 10 Qualified business income deduction. Attach Form 8995 or Form 8995-A . . ti; 10
see instructions.
Yia AddlinesQand10 2. 2... tia
b__ Taxable income. Subtract line 11a from line 8b. If zeroorless,enter-O- . . . . . . . .. Jib

 

 

 

For Disclosure, Privacy Act, and Paperwork Reduction Act Notice, see separate instructions. Cat. No. 11320B Form 1040 (2019)
Case 20-32100 Document 55 Filed in TXSB on 12/17/20 Page 6 of 6

 

 

 

 

 

 

 

Form 1040 (2019) Page 2
12a Tax (see inst.) Check if any from Form(s): 1 O 8814 2 C 4972 3 oO | 12a
b Add Schedule 2, line 3, and line 12a and enter the total 12b
13a Child tax credit or credit for otherdependents . . . . . . . . . . 13a
b- Add Schedule 3, line 7, and line 13a and enter the total Se ee kk 13b
14 Subtract line 13b from line 12b. fzeroorless,enter-O0- 2. 2. 2. 0... ee 14
15 Other taxes, including self-employment tax, from Schedule 2, line 10 . 2. 2. ww ee 15
16 Add lines 14 and 15. Thisis yourtotaltax 2. 2 2... we ee 16
17 Federal income tax withheld from Forms W-2 and 1099 ee 17

 

  
 
 

18 Other payments and refundabie credits:

 
 
 

 

 

   

 

     

 

 

 

    

 

 

 

* If you have a
qualiving ore a Earnedincomecredit(EIC). 2. 2. . 2... ee 18a
attach Sch. .
* Ifyou have b = Additional child tax credit. Attach Schedule 8812. 2. 7 ww weet 18b
nontaxable ¢ American opportunity credit from Form 8863, line8  . . . . . . . 18c
combat pay, see
instructions. d Schedule3,linet4 2. 2 2 1 2 we 18d
e Add lines 18a through 18d. These are your total other payments and refundable credits . . . . . > 18e
19 Add lines 17 and 18e. These are yourtotalpayments . . . 7 ww. ww 19
Refund 20 If line 19 is more than line 16, subtract line 16 from line 19. This is the amount you overpaid . . . 20

 

21a Amount of line 20 you want refunded to you. If Form 8888 is attached, check here . > 0 21a
Direct deposit? > b Routing number P cType: [] Checking C1 Savings ;

 

 

See instructions.

 

 

 

 

 

 

 

 

 

Pd Account number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

22 Amount of line 20 you want applied to your 2020 estimated tax . . . . » 22 |
Amount 23 Amount you owe. Subtract line 19 from line 16. For details on how to pay, see instructions . . . 1. OP 23
You Owe _24_—_s Estimated tax penalty (seeinstructions). . . 2... ee | 24 |
Third Party Do you want to allow another person (other than your paid preparer) to discuss this return with the IRS? See instructions. C) Yes. Complete below.
Designee TC No
(Other than Designee’s Phone Personal identification
paid preparer) name » no. » number (PIN) > | | | | | |
Sign Under penalties of perjury, | declare that | have examined this return and accompanying schedules and statements, and to the best of my knowledge and belief, they are true,
H correct, and complete. Declaration of preparer (other than taxpayer) is based on all information of which preparer has any knowledge.
ere Your sigpature Date Your occupation if the IRS sent you an Identity
nN i , rm Protection PIN, enter it here

Joint return? / C ch el ¥ } WE (see inst.) |
See instructions. Spouse’s signature. If a joint retum, both must sign. Date “Spouse’s occupation If the IRS sent your spouse an
Keep a copy for Identity Protection PIN, enter it here
your records. (see inst.)

Phone no. Pu K | UY S2- L3 U3 Email address
Paid Preparer’s name Preparer’s signature Date PTIN Check if:

al
OC 3rd Party Designee

Preparer -

Firm’s name > Phone no. oO Self-employed
Use Only

Firm’s address > Firm’s EIN »

 

Go to www. irs.gov/Form1040 for instructions and the latest information. Form 1040 (2019)
